TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00416-CV



                             Ex parte Krystal Christine Guenther


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
   NO. 13-0682-K26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The parties have filed a joint motion to dismiss this appeal, explaining that they have

settled their dispute. We grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).



                                              __________________________________________

                                              Scott K. Field, Justice

Before Chief Justice Jones, Justices Pemberton and Field

Dismissed on Joint Motion

Filed: August 22, 2013